     Case 5:18-cv-00058-gwc Document 61 Filed 11/26/18 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                                        FOR THE
                                  DISTRICT OF VERMONT

BARBARA MCGREW, LYNN                           *         Civil Action No. 5:18 cv 58
MARTIN, MICHAEL LONG,                          *
and STEVEN GOODKIND,                           *
           Plaintiffs                          *
                                               *
               v.                              *
                                               *
CITY OF BURLINGTON,                            *
VERMONT, DEVONWOOD                             *
INVESTORS, LLC, and                            *
BTC MALL ASSOCIATES, LLC,                      *
           Defendants                          *

       PLAINTIFFS’ OPPOSITION TO BTC MALL’S AND DEVONWOOD’S
                         MOTION TO COMPEL

I.      INTERROGATORY #8 – THE 24 V.S.A. § 4465 (b)(4) PETITONERS’
        KNOWLEDGE OF THE PERMIT AMENDMENT.

        Less than a full business day following the parties’ discovery conference the

plaintiffs reconsidered their position and without waiver of their objections are

undertaking an effort to respond to the request.                         The plaintiff’s communication

(Attachment #1) was made about the same time the defendant’s filed their Motion,

crossing in cyberspace if you will. That amended response (Attachment #2) was served

the next business day, the day after Thanksgiving.

II.     REQUEST TO PRODUCE #4                                    –     MEDIATED              SETTLEMENT
        NEGOTIATION DOCUMENTS.

        The disputed discovery involves a claim by Devonwood and BTC Mall

Associates of ambiguity in certain provisions of the Settlement Agreement. They seek to

discover the subjective intent of the parties to the Agreement with document discovery

about communications made during the negotiations of that mediated Agreement.
                                                        1
                    Law Office of John L. Franco, Jr. 110 Main Street Burlington, Vermont 05401
                                                  (802) 864-7207
                                              johnfrancolaw@aol.com
  Case 5:18-cv-00058-gwc Document 61 Filed 11/26/18 Page 2 of 9



Plaintiffs oppose the defendants’ motion to compel this discovery and seek a protective

order under F.R.Civ.P. 26(1) also forbidding the disclosure or discovery of this material

by deposition or other means.

        A.      BTC Mall/ Devonwood are in Breach of their Mediation Agreement.

        BTC’s and Devonwood already stand charged by the plaintiffs with having

breached their Settlement Agreement. The discovery request here breaches their May 5,

2017 Mediation Agreement (Attachment #3) as well which was entered into before any

settlement negotiations commenced. It provides at ¶2 Confidentiality that

        This is a settlement negotiation and will be strictly confidential. No party may
        disclose any statement made by any other participant in the mediation. Mediation
        discussions, written and oral communications, proposals, and any unsigned
        settlement agreements shall not be admissible in any court proceeding.

Parties cannot disregard to such protective terms agreed to when setting up the mediation.

In re Teligent, Inc., 640 F.3d 53, 56-58 (2nd Cir. 2011). BTC and Devonwood are

estopped by operation of this agreement.

        B.      Disclosure is Also Barred by Federal Rules of Evidence 501 as
                Confidential Mediation Communications.

        Federal common law contemplated by Federal Rules of Evidence 501 also

recognizes confidentiality as an important feature of mediation and other dispute

resolution generally because it promotes the free flow of information that may result in a

settlement. “We vigorously enforce” the confidentiality provisions of alternative dispute

resolution because “that confidentiality is essential to the vitality of its effectiveness.” Id.

at 57-58 quoting Lake Utopia Paper Ltd v. Connelly Containers, Inc., 608 F.2d 928, 930

(2nd Cir. 1979) c.f Calka v. Kucker Kraus and Bruh, 167 F.3d 144, 146 (2nd Cir. 1999).



                                                      2
                  Law Office of John L. Franco, Jr. 110 Main Street Burlington, Vermont 05401
                                                (802) 864-7207
                                            johnfrancolaw@aol.com
  Case 5:18-cv-00058-gwc Document 61 Filed 11/26/18 Page 3 of 9



       The party seeking the disclosure of confidential mediation communications must

demonstrate (i) a special need for the material, (ii) resulting unfairness from the lack of

its discovery, and (iii) that the need for the evidence outweighs the interest in maintaining

confidentiality. Teligent, supra. The Second Circuit drew this standard from a variety of

sources, including the ALI’s Uniform Mediation Act upon which the Vermont Uniform

Mediation Act is based, as well as statutory and other sources, including the Alternative

Dispute Resolution Act. 28 U.S.C. § 651 et seq. Section 651 of the ADRA authorizes the

establishment of ADR programs. Section 652(d) provides for the confidentiality of the

ADR process and prohibits disclosure of confidential dispute resolution communications.

Relatedly this Court’s own Local Rule16.1l treats the ENE process “as a settlement

negotiation under Federal rules of Evidence 408 and therefore confidential.”

       This all bespeaks a body of federal common law under Rules of Evidence 501. It

renders the documents and communications requested by BTC Mall and Devonwood

confidential, inadmissible, and not discoverable. Indeed, if the federal courts failed to

recognize the confidentiality of mediations conducted as part of state court proceedings,

confidence in them would be completely undermined having a devastating impact on

their use and effectiveness.

       For the reasons discussed next, BTC Mall/Devonwood have not demonstrated a

special need, an unfairness from the lack of discovery, or a need which outweighs the

interest in maintaining confidentiality. Teligent, supra, c.f. AccordIridium India

TelecomLtd. v. Motorola, Inc., 165 Fed. Appx. 878, 880 (2nd Cir. 2005) and SEC. v. The

Street.Com, 273 F3d 222, 228 (2nd Cir. 2001).



                                                     3
                 Law Office of John L. Franco, Jr. 110 Main Street Burlington, Vermont 05401
                                               (802) 864-7207
                                           johnfrancolaw@aol.com
  Case 5:18-cv-00058-gwc Document 61 Filed 11/26/18 Page 4 of 9



       C.      Subjective Undisclosed Intent of Parties to a Contract is Irrelevant
               and Inadmissible and Therefore Not Discoverable Under F.R.Civ. P.
               26(b)(1).

       A party’s subjective, undisclosed intent is immaterial to the interpretation of an

agreement. The objective to be attained in construing a contract is to ascertain the

meaning and intent of the parties as expressed in the language used and to give effect to

such intent. The court will not attempt to ascertain the actual mental processes of the

parties entering into the particular contact; rather the law presumes that the parties

understood the import of their contract and that they had the intention which its terms

manifest. 17A Am.Jur. 2d Contracts §352; General Warehousemen and Employees

Union Local No. 636 v. J.C. Penney Company, 484 F. Supp. 130, 133 (W.D. Pa. 1980) [It

is the manifested mutual assent rather than the mental assent that is the essential element.

The test for interpretations of an offer or acceptance is not what the party making it

thought it meant, but what his or her manifestion of agreement was. An offer is judged by

its objective manifestation, not by the subjective interpretations or intentions of the

offeror, as is true as well for the acceptance]; Fassler v. Okemo Mountain, Inc., 148 Vt.

538, 542 (1987) [The intent of the parties is to be determined from the words used in the

document. The controlling fact is expressed intent. Unexpressed intent is unavailing];

Miller v. Flegenheimer, 2016 VT 125 ¶15 [It is never enough that the parties think they

have made a contract; they must express their subjective intent in a manner that is

capable of understanding]; Quenneville v. Buttolph, 2003 VT 82, ¶ 15, 175 Vt. 444 [A

party will not be permitted to give some mental reservation at a later time]. Because it is

the parties’ expressed intent as found in the Settlement Agreement which governs,



                                                     4
                 Law Office of John L. Franco, Jr. 110 Main Street Burlington, Vermont 05401
                                               (802) 864-7207
                                           johnfrancolaw@aol.com
  Case 5:18-cv-00058-gwc Document 61 Filed 11/26/18 Page 5 of 9



discovery purportedly aimed at the subjective intent of individual parties is irrelevant and

therefore not discoverable.

       Determining whether there is an ambiguity in the contract language does not

change this. The objective in contract construction is to determine whether a contract is

ambiguous, and if so, to then construe the ambiguity. Isbrandtsen v. North Branch

Corporation, 150 Vt. 575, 577 (1988). The presence of an ambiguity is a matter of law

for the court to decide. Id. Ambiguity exists where the language will allow more than one

reasonable interpretation. Id., O’Connell-Starkey v. Starkey, 2007 VT 128, ¶8, 183 Vt.

10.

       There is no ambiguity here because by Devonwood/BTC Mall’s own previous

judicial admissions in its court submissions, the Settlement Agreement is unambiguous.

[“BTC has argued in its pending Motion to Dismiss that the meaning of the Settlement

Agreement as it pertains to Plaintiffs’ alleged property interest is clear in the plain

language of the Agreement.” Memorandum of Law P.6 (Document 20) and Declaration

of Karen Tyler ¶5, (Document No. 20-1)]. Given these judicial admissions, there is no

basis for the proposed discovery.

       Moreover, if there were an ambiguity, extrinsic evidence may not be used to

establish “the parties’ intent” as the defendants seek to do here. The use of extrinsic

evidence is limited to examining the circumstances of the making of the contract to help

ascertain whether there is an ambiguity.                 Isbrantsen, supra. The court’s duty is to

construe the document, and not speculate about intentions or to rewrite it. Appeal of the

Estate of Holbrook, 2016 VT 13, ¶30, 201 Vt. 254. Here the circumstances surrounding

the making are readily provided by the Vermont Superior Court Environmental
                                                     5
                 Law Office of John L. Franco, Jr. 110 Main Street Burlington, Vermont 05401
                                               (802) 864-7207
                                           johnfrancolaw@aol.com
  Case 5:18-cv-00058-gwc Document 61 Filed 11/26/18 Page 6 of 9



Division’s record of the appeal which it settled. That includes the Development Review

Board decision appealed from, the Statement of Questions filed by the appellants, the

various motions and memoranda filed, and the Environmental Division’s interlocutory

rulings. In addition there is the record of the status conference held with that Court on

June 27, 2017 regarding the Settlement Agreement and the proposed consent judgment

which the Court later approved. All these materials are the subject of judicial notice by

this Court. The circumstances surrounding the settlement is also supplied by the record of

the Vermont Superior Court Civil Division litigation which was also settled here. BTC

Mall and Devonwood were parties to both proceedings.

       That is an entirely different matter than considering the negotiations

communications of the parties to establish their “real” subjective intentions. The parol

evidence rule forbids use of extrinsic evidence as a substitute for the written agreement.

Hall v. State, 2012 VT 43, ¶29, 192 Vt. 63 citing Tilley v. Green Mountain Power, 156

Vt. 91 (1997) [the court may not substitute a verbal understanding for the written

language, because that would comprise an oral contractual term which contradicted the

later written expression of the agreement]. The mediated settlement discussions leading

up to the Settlement Agreement are irrelevant and inadmissible parol evidence.

       D.      The Requested Medications Communications Also Include a Subset of
               Attorney-Client Communications and Communications Containing or
               Revealing Privileged Attorney Work-Product.

       An examination of all the settlement communications also necessarily implicates

the advice given by counsel. The Settlement Agreement explicitly recognizes at ¶¶ 11and

12 that the parties were represented and advised by counsel with respect to the drafting of

the Settlement Agreement.
                                                     6
                 Law Office of John L. Franco, Jr. 110 Main Street Burlington, Vermont 05401
                                               (802) 864-7207
                                           johnfrancolaw@aol.com
  Case 5:18-cv-00058-gwc Document 61 Filed 11/26/18 Page 7 of 9



       11. The Parties to this Settlement Agreement have cooperated in the drafting and
       preparation of the Settlement Agreement. Therefore the Settlement Agreement
       shall not be construed against either party on the basis that the party was the
       drafter.

       12. Each Party to the Settlement Agreement acknowledges that it has received
       independent legal advice from counsel, or has had the opportunity to seek advice
       from counsel, with respect to this Settlement Agreement.

The discovery request therefore violates the attorney-client privilege and the related

privilege of attorney work product because it involves their attorney’s mental

impressions, conclusions, opinions, or legal theories and advice communicated to them.

       The attorney work product privilege is recognized by both the federal and

Vermont law. Hickman v. Taylor, 329 U.S. 495 (1991); Killington v. Lash, 153 Vt. 628

(1990). At its core, the work product doctrine shelters the mental impressions of the

attorney, providing a privileged area within which s/he can analyze and prepare his/her

client’s case. U.S. v. Nobles, 422 U.S. 225, 238-39 (1975). The disclosure of the mental

impressions, conclusions, opinions, or legal theories of an attorney concerning the

litigation is absolutely protected. Pcolar v. Casella Waste Systems, 2012 VT 58 ¶17, 192

Vt. 343.

III.   PRIVILEGE LOG.

       Number 2 of the instructions in the defendants’ Requests for Production

(Attachment #4) required a document-by-document log identifying and enumerating of

each specific communication or document claimed to be privileged or confidential. It is

recognized where privilege or confidentiality are claimed this would in part identify the

contents of each privileged communication and the persons involved in the

communication and would itself compromise their confidentiality. It would tend to

                                                    7
                Law Office of John L. Franco, Jr. 110 Main Street Burlington, Vermont 05401
                                              (802) 864-7207
                                          johnfrancolaw@aol.com
  Case 5:18-cv-00058-gwc Document 61 Filed 11/26/18 Page 8 of 9



disclose the pattern of their consultation and communications to opposing parties which

would reveal to opposing parties aspects of their litigation strategy. In re Imperial

Corporation of America Related Litigation, Durkin v. Shields, 174 F.R.D. 475, 477-79

(S.D. Ca. 1997), SEC v. Thrasher, 1996 WL 125601 (S.D. NY 1996); St. John v.

Napolitano, 274 F.R.D. 12 (D.D.C. 2012). Nowhere does Fed. R. Civ. Pro. 26(b)(5)

mandate a document by document privilege log if a party seeks to withhold it on the basis

of privilege or work product as noted by the Advisory Committee Notes of the 1993

amendment following Rule 26. In re Imperial Corporation, supra. Such disclosure could

allow them to “reverse engineer” confidential information. See Michael Long et al. v.

City of Burlington and BTC Mall Associates, LLC., 2018 VT 103 ¶28 [disclosure of trade

secrets could allow competitors to “reverse engineer” confidential information].

       The plaintiffs properly objected to this request as instructed. Even though the

alternative of responding with a categorical privilege log was not provided in

BTC’s/Devonwood’s instruction #2, on November 23, 2018 they in good faith

supplemented their response with a categorical log which satisfied the requirements of

Thasher, supra.

IV.    FEE SHIFT REQUEST.

       It is generally recognized that where parties stake out legitimate positions, and the

court grants in part and denies in part a motion to compel discovery requests, the courts

generally conclude that justice requires that each party each party be responsible for its

own fees and costs. Benavidez v. Sandia National Labs, 319 F.R.D. 696, 720 (2017).

BTC/Devonwood’s request is premature because the court has not yet decided the

disputed discovery issue. Even if BTC/Devonwood’s motion were completely successful,
                                                      8
                  Law Office of John L. Franco, Jr. 110 Main Street Burlington, Vermont 05401
                                                (802) 864-7207
                                            johnfrancolaw@aol.com
  Case 5:18-cv-00058-gwc Document 61 Filed 11/26/18 Page 9 of 9



the court would need to weigh substantial justification and whether the award would be

unjust under Fed R. Civ.P. 37(a)(5)(A)(ii), (iii), and (B). If the decision were mixed, it

must apportion the reasonable expenses for the motion under Rule 37(a)(5)(C).

       Moreover the request for a fee shift is trumped by 42 U.S.C. § 1988. Section 1988

allows in §1983 civil rights cases a fee shift only on behalf of a prevailing party. There is

yet no determination of prevailing party status. Moreover, under Hughes v. Rowe, 449

U.S. 5 (1980) prevailing defendants ordinarily are not to be awarded fees even if they

prevail.

Dated at Burlington, Vermont this 25th day of November, 2018.

                                                      /s/John L. Franco, Jr.
                                                      John L. Franco, Jr.
                                                      Attorney for Plaintiffs




                                                     9
                 Law Office of John L. Franco, Jr. 110 Main Street Burlington, Vermont 05401
                                               (802) 864-7207
                                           johnfrancolaw@aol.com
